—In an action to recover damages for dental malpractice, etc., the plaintiffs appeal from an order of the Supreme Court, Suffolk County (Doyle, J.), dated September 12, 1997, which denied their motion, in effect, for reargument of their prior motion for leave to serve a further bill of particulars.
Ordered that the appeal is dismissed, without costs or disbursements.
The plaintiffs’ motion, denominated as one for renewal and reargument of their prior motion for leave to serve a further bill of particulars, was not based upon new facts which were unavailable at the time they submitted their original motion for leave to serve a further bill of particulars (see, Bossio v Fiorillo, 222 AD2d 476). Therefore, the motion is really for reargument, and an order denying such a motion is not appealable. Rosenblatt, J. P., Sullivan, Joy, Altman and Luciano, JJ., concur.